Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are pending in this Office Action.

Response to Arguments
Applicant’s arguments filed in the amendment filed 01/10/2022, have been fully considered but they are not persuasive. The reasons set forth below. 
The request for continued examination dated dictates that the examiner consider the arguments in the Reply Brief dated 07/20/2020. 

Applicant’s invention as claimed:
Drawings
The formal drawings received on 09/16/2014 have been entered.

Preamble
The recitation presented in the preamble of the claim has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (Integrating Scale Out and Fault Tolerance in Stream Processing using Operator State Management, June 22–27, 2013, ACM, pages 725-736, hereinafter, “Fernandez”) in view of Andrade et al. (Pub. No.: US 2011/0083046, hereinafter, “Andrade”).
Claim 1. Fernandez teaches A computer-implemented method executed by at least one processor for managing a streaming application – on page 726 (A cloud-hosted SPS can improve
the processing throughput of computationally expensive queries by parallelising operators, which would otherwise become a bottleneck.)
the method comprising: creating a streaming application that comprises a flow graph that includes a plurality of operators that process a plurality of data tuples – on page 727 and Fig. 1 (Tuples are processed by operators. As shown at the top of Fig. 1, a query is specified as a directed acyclic query graph q = (O, S) where O is the set of operators and S is the set of streams.)
Fernandez teaches wherein the plurality of operators comprises a first operator having first logic for processing data tuples and a second operator having second logic for processing data tuples, wherein the first logic for processing data tuples is different than the second logic for processing data tuples – on page 732 (A forwarder operator routes tuples downstream according to their type. The stateful toll calculator maintains tolls and detects accidents. The stateful toll assessment operator computes account balances and responds to balance queries in tuples.) For example, the forwarder operator equates to the first operator having first logic and the stateful toll calculator equates to the second operator having second logic. 
Fernandez teaches executing the streaming application – on pages 727, 731 (In the physical execution graph, an operator o may be parallelised into a set of partitioned operators. The execution graph is used by a deployment manager to initialise VMs, deploy operators, set up stream communication and start processing.)
Fernandez teaches while executing the streaming application, creating a helper operator that has an input and an output that initially are disconnected – on pages 726, 727, 730 and Fig. 1 (An operator o takes n input streams, denoted by the set Io = {s1; … ; sn}, processes their tuples and produces one or more output streams, Oo. Decisions about parallelising operators can occur dynamically-at runtime. Static To scale out queries at runtime, the SPS partitions operators on-demand in response to bottleneck operators. After scaling out a bottleneck operator, its processing load is shared among a set of new partitioned operators, thus increasing available resources to the SPS.)
Fernandez teaches monitoring performance of at least one of the plurality of operators in the streaming application as the streaming application executes – on pages 726, 730-735 (To scale out stateful operators, the SPS monitors queries for bottleneck operators and, according to a scale out policy, parallelises individual operators at runtime. To support dynamic scale out, we add a bottleneck detector that, based on system statistics, identifies the bottleneck operators in the query.)
Fernandez teaches when one of the at least one operators in the streaming application becomes a bottleneck, adjusting the helper operator by connecting the input and the output of the helper operator to the flow graph to alleviate the bottleneck in the one operator – on pages 726, 730-735 (To scale out stateful operators, the SPS monitors queries for bottleneck operators and, according to a scale out policy, parallelises individual operators at runtime. The upstream VM with the checkpointed state of the bottleneck operator requests the allocation of extra VMs and deploys new partitioned operators, alleviating the bottleneck. In the same way, additional operators can be added to the execution graph for further scale out (Fig. 3c).)

Fernandez does not teach wherein the helper operator implements the first logic for processing data tuples and the second logic for processing data tuples.
However, Andrade teaches wherein the helper operator implements the first logic for processing data tuples and the second logic for processing data tuples – in paragraph [0018], Figs. 2A, 2B, 4A, 4B, 5A, 5B, 7. The number of operators in the flow graph of Andre may be “one or more,” for example, the number of operators is illustrated in numerous flow graphs as 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fernandez with Andrade to include the helper operator implements the first logic for processing data tuples and the second logic for processing data tuples, as taught by Fernandez, on pages 725-727, to provide users with fresh, low latency results using a technique that must be fault tolerant with fast recovery times and cope with regular failures.

Response to the applicant’s arguments on pages 2-8 of the Reply Brief:
(i) First, the appellant’s argument is flawed and ambiguous at the most basic level because the independent claims do not state anywhere “a single object as claimed that implements the first logic for processing data tuples and the second logic for processing data tuples, where the first logic for processing data tuples is in a first operator and the second logic for processing data tuples is in a second operator,” as argued by the appellant, rather the independent claims state “wherein the plurality of operators comprises a first operator having first logic for processing data tuples and a second operator having second logic for processing data tuples, … wherein the helper operator implements the first logic for processing data tuples and the second logic for processing data tuples.” In response to the applicant's argument that the reference, Andrade, fails to show “a single object as claimed that implements the first logic for processing data tuples and the second logic for processing data tuples, where the first logic for processing data tuples is in a first operator and the second logic for processing data tuples is in a second operator” of the appellant’s invention, it is noted that the features upon which the appellant relies (i.e., a single object as claimed that implements the first logic for processing data tuples and the second logic for processing data tuples, where the first logic for processing data tuples is in a first operator and the second logic for processing data tuples is in a second operator) are not recited in the rejected independent claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

(ii) Second, the appellant’s argument is a piecemeal attack of the examiner’s obviousness-type rejection under 35 U.S.C. 103, because the entirety of the appellant’s argument is that Andrade does not anticipate anywhere a single object as claimed that implements the first logic for processing data tuples and the second logic for processing data tuples, where the first logic for processing data tuples is in a first operator and the second logic for processing data tuples is in a second operator, as recited in the independent claims, which is not a bona fide argument expressing error, and the examiner should be summarily upheld because test for obviousness is based on what would be obvious to one of ordinary skill after the combined teachings of the art. The appellant entirely ignores Fernandez and expects Andrade to anticipate the entire argued limitations; however, the appellant does not realize that the law under 35 U.S.C. 103 does not require the examiner to anticipate the entire claim rather show that the claim would be obvious to one having ordinary skill in the art. For example, on page 8 of the Appeal Brief, the appellant individually attacks the cited reference, Andrade, to demonstrate that Andrade does not anticipate anywhere a single object as claimed that implements the first logic for processing data tuples and the second logic for processing data tuples, where the first logic 

(iii) Third, the examiner asserted that Fernandez, on page 732, teaches “wherein the plurality of operators comprises a first operator having first logic for processing data tuples and a second operator having second logic for processing data tuples;” however, the appellant fails to dispute the aforementioned fact. The teaching of the aforementioned limitation is reproduced below for convenience:
Fernandez teaches wherein the plurality of operators comprises a first operator having first logic for processing data tuples and a second operator having second logic for processing data tuples – on pages 727, 732, and Figs. 1, 5:
on page 727 and Fig. 1 (Tuples are processed by operators.)
on page 732, Fig. 5 (“A forwarder operator routes tuples downstream according to their type. The stateful toll calculator maintains tolls and detects accidents. The stateful toll assessment operator computes account balances and responds to balance queries in tuples.”) 
Examiner’s interpretation: The forwarder operator and the stateful toll calculator in Fernandez correspond to the plurality of operators in the claim. The forwarder operator in Fernandez corresponds to the first operator having first logic in the claim, the stateful toll calculator in Fernandez corresponds to the second operator having second logic in the claim, and the tuples in Fernandez corresponds to the data tuples in the claim. The act of routing tuples downstream according to their type by the forwarder operator in Fernandez corresponds to the first logic for processing data tuples by the first operator in the claim. The act of maintaining tolls and detecting accidents on the received tuples by the stateful toll calculator in Fernandez corresponds to the second logic for processing data tuples by the second operator in the claim. Therefore, it can be concluded that the forwarder operator consists of the first logic for processing data tuples and the stateful toll calculator consists of the second logic for processing data tuples.

Pictures and drawings may be sufficiently enabling to put the public in the possession of the article pictured. Therefore, such an enabling picture may be used to reject claims to the article. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). See also MPEP § 2125 for a discussion of drawings as prior art. See MPEP 2121.04.

Thus, from pages 727, 732 and Figs. 1, 5 of Fernandez, it would be abundantly clear to the person having ordinary skill in the art, before the effective filing date of the claimed invention, that Fernandez undeniably discloses the plurality of operators comprises a first operator having first logic for processing data tuples and a second operator having second logic for processing data tuples.

	(iv) Fourth, the appellant argues that Andrade does not anticipate the helper operator implements the first logic for processing data tuples and the second logic for processing data 
It is important to note that the appellant’s disclosure does not define the meaning of the “helper operator” in the context of the claimed invention. The appellant, in the appeal brief, does not point to the section of his disclosure where the “helper operator” is defined. The examiner meticulously reviewed the appellant’s disclosure but was not able to find any type of definition for the “helper operator.”
It is also important to note that limitations from the specification are not read into the claims although the claims are interpreted in light of the specification.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). MPEP 2145 (VI).

	It is to be noted that even though, as demonstrated in the previous section by the examiner, that Fernandez renders obvious own its own the limitation “the helper operator implements the first logic for processing data tuples and the second logic for processing data tuples,” the examiner utilized Andrade to teach more explicitly “the helper operator implements the first logic for processing data tuples and the second logic for processing data tuples.” The examiner demonstrates below another way of how the combination of Fernandez and Andrade under 35 U.S.C. 103 renders obvious the limitation “the helper operator implements the first logic for processing data tuples and the second logic for processing data tuples.” 
Fernandez does not explicitly teach wherein the helper operator implements the first logic for processing data tuples and the second logic for processing data tuples.
	However, Andrade teaches wherein the helper operator implements the first logic for processing data tuples and the second logic for processing data tuples – in paragraphs [0029], [0030], [0043], Figs. 2A, 2B, 5A, and 5B, as demonstrated below.
Andrade discloses in paragraphs:
[0029] (“… each replica 202 comprises an identical number of processing elements 204.sub.1-204.sub.m ….”)
[0030] (“As illustrated, processing element 204.sub.1 in the first replica 202.sub.1 has failed. … The control connection between the control element 206.sub.1 in the first replica 202.sub.1 and the control element 206.sub.2 in the second replica 202.sub.2 switches to OFF, and the second replica 202.sub.2 becomes the active replica for the group 200. Thus, data flow from the second replica 202.sub.2 to the sink 210 is set to ON, while data flow from the first replica 202.sub.1 is now set to OFF.”)

Pictures and drawings may be sufficiently enabling to put the public in the possession of the article pictured. Therefore, such an enabling picture may be used to reject claims to the article. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). See also MPEP § 2125 for a discussion of drawings as prior art. See MPEP 2121.04.

Examiner’s interpretation: The second replica 202.sub.2 in Fig. 2B of Andrade corresponds to the helper operator in the claim. As shown in Fig. 2B, the second replica 202.sub.2 (“helper operator” as recited in the claim) includes (or “implements” as recited in the claim) the processing element 204.sub.3 (or “first logic” as recited in the claim) for processing data flow (or “tuples” as recited in the claim) and the processing element 204.sub.4 (or “second logic” as recited in the claim) for processing data flow (or “tuples” as recited in the claim). The processing element 204.sub.3 (or “first logic” as recited in the claim) process data flow (or “tuples” as recited in the claim) and the processing element 204.sub.4 (or “second logic” as recited in the claim) process data flow (or “tuples” as recited in the claim) because data flow goes through both the processing element 204.sub.3 (or “first logic” as recited in the claim) and the processing element 204.sub.4 (or “second logic” as recited in the claim).

It is to be noted that Andrade also renders obvious own its own the limitation “the helper operator implementing the first logic for processing data tuples and the second logic for processing data tuples.” The second replica 202.sub.2 in Fig. 2B of Andrade corresponds to the helper operator in the claim, because it would have been obvious for one of ordinary skill in the art, before the effective filling date of the claimed invention, to combine the processing element 204.sub.3 (or “first logic” as recited in the claim) and the processing element 204.sub.4 (or “second logic” as recited in the claim) of Andrade according to known methods to yield predictable result of the second replica 202.sub.2 (“helper operator” as recited in the claim) implementing the processing element 204.sub.3 (or “first logic” as recited in the claim) for processing data tuples and the processing element 204.sub.4 (or “second logic” as recited in the claim) for processing data tuples to simplify processing and/or reduce processing threads. See MPEP 2141(III) and 2143(I)(A). MPEP 2141(III) and 2143(I)(A) state “Combining prior art elements according to known methods to yield predictable results” can be used for supporting a conclusion of obviousness.
This would be possible because "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."  Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. See MPEP 2141.03(I).
Furthermore, the prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations. The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. See MPEP 2141(III).

	(v) Fifth, a person having ordinary skill in the art would have been able to render obvious “the helper operator implements the first logic for processing data tuples and the second logic for processing data tuples” using the combined teachings of Fernandez and Andrade under 35 U.S.C. 103, as demonstrated below.
A person having ordinary skill in the art would be motivated to simply substitute processing element 204.sub.3 (or “first logic” as recited in the claim) and the processing element 204.sub.4 (or “second logic” as recited in the claim) included in the second replica 202.sub.2 (or “helper operator” as recited in the claim) of Andrade with the logic of routing of the forwarder operator (or “first logic of the first operator” as recited in the claim) and the logic of maintaining tolls and detecting accidents of the stateful toll calculator (or “second logic of the second operator” as recited in the claim) of Fernandez, respectively, to obtain predicable result of the helper operator implementing the first logic for processing data tuples and the second logic for processing data tuples. See MPEP 2141(III) and 2143(I)(B). MPEP 2141(III) and 2143(I)(B) state “Simple substitution of one known element for another to obtain predictable results” can be used for supporting a conclusion of obviousness.
That is because, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fernandez with Andrade to include the helper operator implementing the first logic for processing data tuples and the second logic for processing data tuples, as taught by Fernandez, on pages 725-727, to provide users with fresh, low latency results using a technique that must be fault tolerant with fast recovery times and cope with regular failures.
This would be possible because "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."  Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. See MPEP 2141.03(I).
Furthermore, the prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations. The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. See MPEP 2141(III).

Claim 2. Combination of Fernandez and Andrade teaches The method of claim 1 – refer to the indicated claim for reference(s). 
Fernandez teaches wherein an operator becomes a bottleneck by processing incoming data tuples at a rate less than a rate of receiving the incoming data tuples – on pages 726, 730-735 (To scale out dynamically, the SPS must identify the bottleneck operator, limiting processing throughput of a query. Bottleneck operators prevent the system from increasing processing throughput.)
In software engineering, a bottleneck occurs when the capacity of an application or a computer system is severely limited by a single component, like the neck of a bottle slowing down the overall water flow. The bottleneck has lowest throughput of all parts of the transaction path.

Claim 3. Combination of Fernandez and Andrade teaches The method of claim 1 – refer to the indicated claim for reference(s).  
wherein a streams manager detects when the one operator becomes a bottleneck – on pages 731 (a bottleneck detector that, based on system statistics, identifies the bottleneck operators in the query,)

Claim 4. Combination of Fernandez and Andrade teaches The method of claim 3 – refer to the indicated claim for reference(s).
Fernandez teaches wherein the streams manager detects when the one operator becomes a bottleneck by monitoring at least one condition in the one operator – on pages 726, 730-735 (Bottleneck operators prevent the system from increasing processing throughput. Every r seconds, VMs hosting operators submit CPU utilisation reports to the bottleneck detector, which record the user and system CPU time that each operator executed. When k consecutive reports from an operator are above a user-defined threshold, the bottleneck detector notifies the scale out coordinator to parallelise the operator. Empirically, we determined that collecting CPU utilisation reports every r=5 s and scaling out after k=2 consecutive measurements are above =70% utilisation of the CPU time slice leads to appropriate scaling.)

Claim 5. Combination of Fernandez and Andrade teaches The method of claim 3 – refer to the indicated claim for reference(s).  
Fernandez teaches wherein the streams manager detects when the one operator becomes a bottleneck by comparing performance of the one operator with at least one threshold – on pages 726, 730-735 (Bottleneck operators prevent the system from increasing processing throughput. Every r seconds, VMs hosting operators submit CPU utilisation reports to the bottleneck detector, which record the user and system CPU time that each operator executed. When k consecutive reports from an operator are above a user-defined threshold, the bottleneck detector notifies the scale out coordinator to parallelise the operator. Empirically, we determined that collecting CPU utilisation reports every r=5 s and scaling out after k=2 consecutive measurements are above =70% utilisation of the CPU time slice leads to appropriate scaling.)

Claim 7. Combination of Fernandez and Andrade teaches The method of claim 1 – refer to the indicated claim for reference(s).  
Fernandez teaches wherein monitoring the performance of the at least one of the plurality of operators is performed by comparing current performance of the at least one of the plurality of operators to at least one defined performance threshold – on pages 726, 730-735 (Every r seconds, VMs hosting operators submit CPU utilisation reports to the bottleneck detector, which record the user and system CPU time that each operator executed. When k consecutive reports from an operator are above a user-defined threshold, the bottleneck detector notifies the scale out coordinator to parallelise the operator. Empirically, we determined that collecting CPU utilisation reports every r=5 s and scaling out after k=2 consecutive measurements are above =70% utilisation of the CPU time slice leads to appropriate scaling.)

Claim 8. Combination of Fernandez and Andrade teaches The method of claim 1 – refer to the indicated claim for reference(s).  
Fernandez teaches wherein the helper operator implements logic for the one operator and processes data tuples in parallel with the one operator in the flow graph after the streams manager adjusts the helper operator – on pages 726, 730-735 (To scale out stateful operators, parallelises individual operators at runtime. The upstream VM with the checkpointed state of the bottleneck operator requests the allocation of extra VMs and deploys new partitioned operators, alleviating the bottleneck.)

Claim 9. Combination of Fernandez and Andrade teaches The method of claim 1 – refer to the indicated claim for reference(s).  
Fernandez teaches further comprising dynamically creating and destroying a plurality of helper operators as needed during execution of the streaming application – on pages 726, 727, 730 and Fig. 1 (An operator o takes n input streams, denoted by the set Io = {s1; … ; sn}, processes their tuples and produces one or more output streams, Oo. Decisions about parallelising operators can occur dynamically-at runtime. Static To scale out queries at runtime, the SPS partitions operators on-demand in response to bottleneck operators. After scaling out a bottleneck operator, its processing load is shared among a set of new partitioned operators, thus increasing available resources to the SPS.) Fernandez teaches on page 730 (For example, to scale in operators when resources are under-utilised, the state of two operators can be merged.)

Claim 11. Combination of Fernandez and Doherty teaches The method of claim 1 – refer to the indicated claim for reference(s).  

Fernandez does not teach wherein the helper operator implements logic for all of the plurality of operators.
However, Andrade teaches wherein the helper operator implements logic for all of the plurality of operators – in paragraph [0018], Figs. 2A, 2B, 4A, 4B, 5A, 5B. The number of operators in the flow graph of Andre may be “one or more,” for example, the number of operators is illustrated in numerous flow graphs as two. In those examples, the helper operator includes a replica of the logic for both of the operators, i.e., all of the operators in the flow graph. Also, refer to pages 10-11 of the Patent Board Decision of Appl. Num. 14308993.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fernandez with Andrade to include wherein the helper operator implements logic for all of the plurality of operators, as taught by Fernandez, on pages 725-727, to provide users with fresh, low latency results using a technique that must be fault tolerant with fast recovery times and cope with regular failures.

Response to the applicant’s arguments on pages 9-11 of the Reply Brief:
(i) First, the appellant’s argument is a piecemeal attack of the examiner’s obviousness-type rejection under 35 U.S.C. 103, because the entirety of the appellant’s argument is that Andrade does not anticipate “the helper operator implements logic for all of the plurality of operators,” which is not a bona fide argument expressing error, and the examiner should be summarily upheld because test for obviousness is based on what would be obvious to one of ordinary skill after the combined teachings of the art. The appellant entirely ignores Fernandez and expects Andrade to anticipate the entire argued limitation; however, the appellant does not realize that the law under 35 U.S.C. 103 does not require the examiner to anticipate the entire claim rather show that the claim would obvious to one having ordinary skill in the art. For example, on pages 9-10 of the Appeal Brief, the appellant individually attacks the cited reference, Andrade, to demonstrate that Andrade does not anticipate the helper operator 
The appellant merely focuses on his opinion rather than the facts. The arguments of counsel cannot take the place of evidence in the record. In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP 2145 (I).
Also, the applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The appellant does not even seem to understand the concept stated in each of the references, let alone the claimed invention itself. The appellant seems to be merely repeating claim language or passages from Andrade without pointing out how the language of the claims patentably distinguishes from Andrade. 

(ii) Second, it is important to note that the appellant’s disclosure neither defines the meaning of the “helper operator” nor the “all of the plurality of operators” in the context of the claimed invention. The appellant, in the appeal brief, does not point to the section of his disclosure where the “helper operator” and “all of the plurality of operators” is defined. The examiner meticulously reviewed the appellant’s disclosure but was not able to find any type of definition for the “helper operator.”
It is also important to note that limitations from the specification are not read into the claims although the claims are interpreted in light of the specification.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). MPEP 2145 (VI).

(iii) Third, claim 11 depends from claim 1. Claim 1 recites two operators having logics – the first operator having first logic and the second operator having second logic. Hence, the phrase “logic for all of the plurality of operators” in claim 11 corresponds to only the two operators – the first operator and the second operator having logics – recited in claim 1.

	(iv) Fourth, the examiner demonstrates below how the combination of Fernandez and Andrade under 35 U.S.C. 103 renders obvious the helper operator implements logic for all of the plurality of operators.
It is to be noted that Fernandez, on page 732, teaches “wherein the plurality of operators comprises a first operator having first logic for processing data tuples and a second operator having second logic for processing data tuples;” however, in the Appeal Brief, the appellant fails to dispute the aforementioned fact. 
	

	However, Andrade teaches the helper operator implements logic for all of the plurality of operators – in paragraphs [0029], [0030], [0043], Figs. 2A, 2B, 5A, and 5B, as demonstrated below.
Andrade discloses in paragraphs:
[0029] (“… each replica 202 comprises an identical number of processing elements 204.sub.1-204.sub.m ….”)
[0030] (“As illustrated, processing element 204.sub.1 in the first replica 202.sub.1 has failed. … The control connection between the control element 206.sub.1 in the first replica 202.sub.1 and the control element 206.sub.2 in the second replica 202.sub.2 switches to OFF, and the second replica 202.sub.2 becomes the active replica for the group 200. Thus, data flow from the second replica 202.sub.2 to the sink 210 is set to ON, while data flow from the first replica 202.sub.1 is now set to OFF.”)

Examiner’s interpretation: The second replica 202.sub.2 in Fig. 2B of Andrade corresponds to the helper operator in the claim. As shown in Fig. 2B, the second replica 202.sub.2 (“helper operator” as recited in the claim) includes (or “implements” as recited in the claim) the processing element 204.sub.3 and the processing element 204.sub.4 (or “logic for all of the plurality of operators” as recited in the claim). 
The processing element 204.sub.3 and the processing element 204.sub.4 in Andrade correspond to the “logic for all of the plurality of operators” in dependent claim 11, because claim 1 recites two operators having logics – the first operator having first logic and the second operator having second logic; hence, the phrase “logic for all of the plurality of operators” in claim 11 corresponds to only the two operators – the first operator and the second operator having logics – recited in claim 1.

Pictures and drawings may be sufficiently enabling to put the public in the possession of the article pictured. Therefore, such an enabling picture may be used to reject claims to the article. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). See also MPEP § 2125 for a discussion of drawings as prior art. See MPEP 2121.04.

Therefore, from paragraphs [0029], [0030], [0043], Figs. 2A, 2B, 5A, and 5B of Andrade, it would be abundantly clear to the person having ordinary skill in the art that Andrade unequivocally discloses the helper operator implements logic for all of the plurality of operators, as recited in dependent claim 11.

	Furthermore, a person having ordinary skill in the art would be motivated to simply substitute processing element 204.sub.3 (or “first logic” as recited in the claim) and the processing element 204.sub.4 (or “second logic” as recited in the claim) included in the second replica 202.sub.2 (or “helper operator” as recited in the claim) of Andrade with the logic of routing of the forwarder operator (or “first logic of the first operator” as recited in the claim) and the logic of maintaining tolls and detecting accidents of the stateful toll calculator (or “second logic of the second operator” as recited in the claim) of Fernandez, respectively, to obtain predicable result of the helper operator implements logic for all of the plurality of 
That is because, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fernandez with Andrade to include the helper operator implements logic for all of the plurality of operators, as taught by Fernandez, on pages 725-727, to provide users with fresh, low latency results using a technique that must be fault tolerant with fast recovery times and cope with regular failures.
This would be possible because "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."  Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. See MPEP 2141.03(I).
Furthermore, the prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations. The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. See MPEP 2141(III).

Claim(s) 6, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (Integrating Scale Out and Fault Tolerance in Stream Processing using Operator State Management, June 22–27, 2013, ACM, pages 725-736, hereinafter, “Fernandez”) in view of Andrade et al. (Pub. No.: US 2011/0083046, hereinafter, “Andrade”), and further in view of Doherty et al. (Patent No.: US 8,189,479, hereinafter, “Doherty”).
Claim 6. Combination of Fernandez and Andrade teaches The method of claim 3 – refer to the indicated claim for reference(s).  

Combination of Fernandez and Andrade does not teach wherein the one operator detects when the one operator becomes a bottleneck and sends a notification to the streams manager, wherein the streams manager detects when the one operator becomes a bottleneck by receiving the notification from the one operator.
However, Doherty teaches wherein the one operator detects when the one operator becomes a bottleneck and sends a notification to the streams manager – on lines 34-47 in column 12 (FIG. 11 is a flow diagram illustrating an embodiment of a process for reporting congestion to neighbors in a mesh network. In 1100, a packet is sent to a node. For example, a source node sends a data packet to a next node according to a graph according to a scheduled timeslot and channel that is mapped to a frequency (e.g., a one-to-one mapping or pseudorandom sequence mapping) as indicated in a superframe. In 1102, an acknowledgement is received from the node. In 1104, determine whether there is congestion at the node. For example, the received 
Doherty teaches wherein the streams manager detects when the one operator becomes a bottleneck by receiving the notification from the one operator – on lines 31-36 in column 5, on lines 42-51 in column 11 (A node is congested when packets need to wait for retransmission to the next hop along their route because of other packets in the node's transmission queue. Congestion results when there is insufficient bandwidth allocated for the node to forward any locally or externally generated packet before another packet is inserted into the queue. A node detects that it is congested. For example, the node checks the number of packets awaiting transmission in its output queue. In some embodiments, the congested node reports on its congestion to all nodes sending it data to forward. In some embodiments, a node congestion report is achieved by including it in the acknowledgement to receipt of a data packet.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fernandez and Andrade with Doherty to include the one operator detects when the one operator becomes a bottleneck and sends a notification to the streams manager, wherein the streams manager detects when the one operator becomes a bottleneck by receiving the notification from the one operator, as taught by Andrade, in paragraph [0003], to ensure that stream processing applications continue to generate semantically correct results even in the presence of failure.

Response to the applicant’s arguments on pages 11-16 of the Reply Brief:
(i) First, the appellant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
The appellant merely provides uses his opinion rather than facts to dispute the Final Rejection. The arguments of counsel cannot take the place of evidence in the record. In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP 2145 (I).
The appellant individually attacks each of the cited references. In response to the appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145(IV). 
Pictures and drawings may be sufficiently enabling to put the public in the possession of the article pictured. Therefore, such an enabling picture may be used to reject claims to the article. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). See also MPEP § 2125 for a discussion of drawings as prior art. See MPEP 2121.04.
Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations. The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a). Factors other than the disclosures of the cited 
Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991) (Court affirmed a rejection of a detailed claim to a candy sucker shaped like a thumb on a stick based on thirteen prior art references.). MPEP 2145(V).

(ii) Second, the appellant argues that it would not have been obvious to one of ordinary skill in the art to apply the teachings relating to hardware nodes in Doherty to Andrade as suggested by the examiner because Andrade and Doherty are not analogous to each other.  
However, the appellant’s assertion that Andrade and Doherty have to be analogous to each other is legally incorrect and does not comply with the guidance in the MPEP, because the cited prior arts do not have to be analogous with each other, rather it has been held that a prior art reference must either be in the field of appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Andrade and Doherty are analogous to the claimed invention.
Here, the appellant merely focuses on his opinion rather than the facts. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP 2145(I).
In addition, the appellant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

	Furthermore, as previously stated, Andrade and Doherty are analogous to the claimed invention, as demonstrated below:
a) The prior art reference, Andrade, is in the field of appellant’s endeavor, as they are both related to streaming applications. The field of appellant’s endeavor, according to paragraph [0002] of the appellant’s published disclosure, is streaming application. The prior art reference, Andrade, is also in the field of appellant’s endeavor, because Andrade states that in paragraph [0002] and the appellant also admits this fact on page 11 of the Appeal Brief.
b) The prior art reference, Doherty, is reasonably pertinent to the particular problem with which the appellant is concerned. 
The particular problem with which the appellant is concerned is processing data by the system or keeping up the system without any type of stoppage/congestion/bottleneck by allocating/assigning optimal amount of resources to the system, according to paragraphs [0005]-[0006] of the appellant’s published disclosure (“Allocating on a permanent basis computer resources to a streaming application that would assure the streaming application would always function as desired (i.e., during peak demand) would mean many of those resources would sit idle when the streaming application is processing a workload significantly less than its maximum. ... the ability for an application to ingest and analyze very high volumes of data at a rate that "keeps up" with its data sources. A streaming application must perform at a very high level in some scenarios, with the ability to ingest, analyze, and correlate hundreds of thousands or millions of data tuples per second.”). 
The prior art reference, Doherty, is also reasonably pertinent to the particular problem with which the appellant is concerned, because Doherty also deals with processing data or keeping up the system without any type of stoppage/congestion/bottleneck by allocating/assigning optimal amount of resources, according to lines 34-42 in column 1 of Doherty (“One solution for reducing congestion is an over assignment of links to and from all nodes in the network which increases bandwidth based on the maximum known potential traffic flowing through the node. … However, this consumes more resources (e.g., power) for nodes in the network than is necessary.”).
Therefore, it is clear that the prior art reference, Doherty, is reasonably pertinent to the particular problem with which the appellant is concerned because they both deal with processing data by the system or keeping up the system without any type of stoppage/congestion/bottleneck by allocating/assigning optimal amount of resources to the system.

(iii) Third, the appellant alleges that the only motivation for applying the teachings of Doherty to Andrade as suggested by the examiner lie in the appellant’s claims, which amounts to impermissible hindsight reconstruction.
The appellant makes a conclusionary argument because the appellant’s allegation merely focuses on his opinion rather than the facts. The appellant does not support his opinion with any kind of facts. The allegation that is not supported by fact is not a bona fide argument expressing error, and as a result the examiner should be summarily upheld, because the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP 2145 (I).
Furthermore, in response to the applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, the appellant incorrectly alleges that the examiner applied teachings of Doherty to Andrade. The examiner did not apply teachings of Doherty to Andrade instead the examiner applied the teachings of Doherty to the combination of Fernandez and Andrade.
Moreover, the examiner did not rely on the motivation that lies in the appellant’s claim for applying teachings of Doherty to Andrade, as alleged by the appellant’s arguments, instead the examiner utilized the motivation in Andrade to apply the teachings of Doherty to the combination of Fernandez and Andrade. 
Additionally, the effective filling date of the appellant’s application is 06/19/2014. The publication date of Andrade is 04/07/2011. Since Andrade’s publication was available to one of ordinary skill in the art over three years prior to the effective filing date of the appellant’s application, the use of the motivation from Andrade to combine Fernandez, Andrade, and Doherty is not impermissible hindsight reconstruction. 

The combination of references, Fernandez, Andrade, and Doherty, relied on expressly makes obvious to one of ordinary skill in the art to apply the teachings of Doherty to the teachings of Fernandez and Andrade to render obvious the limitations recited in claim 6; thus, the references are presumed to be operable. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. See also In re Antor Media Corp., 689 F.3d 1282, 103 USPQ2d 1555 (Fed. Cir. 2012). 
Furthermore, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). See MPEP 2123(I).

(iv) Fourth, the appellant alleges that the examiner’s stated rationale for combining Doherty with Fernandez and Andrade has no relation in any way to the teachings of Doherty.
The examiner cited that it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fernandez and Andrade with Doherty to ensure that stream processing applications continue to generate semantically correct results even in the presence of failure, as taught by Andrade in paragraph [0003]. 
However, the appellant’s attack on the cited rationale for combining Doherty with Fernandez and Andrade is a conclusionsary statement, because it is not supported by any type of fact or evidence/affidavit that the examiners cited rationale from paragraph [0003] of Andrade has no relation in any way to the teachings of Doherty. Here, the appellant merely focuses on his opinion rather than the facts. The allegation that is not supported by fact is not a bona fide argument expressing error, and as a result the examiner should be summarily upheld, because the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP 2145(I).
The appellants remarks do not provide any specific reasons as to why either findings of fact or legal conclusion of obviousness is allegedly in error and the legal decisions cited conceding KSR discuss various aspects of obviousness analysis, but arguments make only generalizations not tied to facts of cases. The appellant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In addition, it is to be noted that the appellant may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 
A suggestion or motivation to combine references is an appropriate method for determining obviousness, however it is just one of a number of valid rationales for doing so. The Court in KSR identified several exemplary rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. KSR, 550 U.S. at 415-21, 82 USPQ2d at 1395-97. See MPEP 2145(X)(C), MPEP, 2141, and 2143.

The examiner cited that it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fernandez and Andrade with Doherty to ensure that stream processing applications continue to generate semantically correct results even in the presence of failure, as taught by Andrade, in paragraph [0003]. This is just one of many rationale that would have motivated one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Fernandez and Andrade with Doherty. 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would also have been motivated to modify Fernandez and Andrade with Doherty to provide a fault-tolerance technique for streaming processing application that would not lead to waste of resources and would enable the application to recover from a failure and to be highly available and enable application to continue processing streams of data (for both consumption and production) in the event of a failure and without interruption, as taught by Andrade in paragraphs [0002], [0005], and [0015]. 

(v) Fifth, the appellant alleges that it would not have been obvious to one of ordinary skill in the art to apply the teachings relating to hardware nodes in Doherty to processing elements in a streaming application in Andrade.
In response to appellant's argument, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The appellant’s argument is invalid because (i) it is a subjective opinion of the appellant based on his experience and allegations presented in the appellant’s disclosure, and (ii) the combination of Fernandez, Andrade, and Doherty renders obvious the function of the one operator detects when the one operator becomes a bottleneck and sends a notification to the streams manager, wherein the streams manager detects when the one operator becomes a bottleneck by receiving the notification from the one operator, as recited in claim 6. Hence, the appellant’s claimed invention does not provide any sort of advantage over the combined teachings of Fernandez, Andrade, and Doherty.

Additionally, the appellant argues that Doherty does not anticipate “sending a notification to streams manager,” as recited in claim 6; however, the appellant never disputes the fact that the combination of Fernandez, Andrade, and Doherty renders obvious “the one operator detects when the one operator becomes a bottleneck and …, wherein the streams manager detects when the one operator becomes a bottleneck by receiving the notification from the one operator,” as recited in claim 6.


Fernandez teaches wherein a streams manager detects when the one operator becomes a bottleneck – on pages 731 (“a bottleneck detector that, based on system statistics, identifies the bottleneck operators in the query ….”)
Examiner’s interpretation: The bottleneck detector (or “stream manager” as recited in the claim) identifies (or “detects” as recited in the claim) the bottleneck operators (or “one operator becomes a bottleneck” as recited in the claim).

Moreover, the examiner rejected claim 6 under 35 U.S.C. 103. Claim 6 was rendered obvious using the combination of Fernandez, Andrade, and Doherty and is also demonstrated below:
Combination of Fernandez and Andrade does not explicitly teach wherein the one operator detects when the one operator becomes a bottleneck and sends a notification to the streams manager, wherein the streams manager detects when the one operator becomes a bottleneck by receiving the notification from the one operator.
However, Doherty teaches wherein the one operator detects when the one operator becomes a bottleneck and sends a notification to the streams manager, wherein the streams manager detects when the one operator becomes a bottleneck by receiving the notification from the one operator – on lines 31-36 in column 5, on lines 42-51 in column 11, on lines 34-47 in column 12, on lines 55-56 in column 12 (“A node is congested when packets need to wait for retransmission to the next hop along their route because of other packets in the node's transmission queue. … a node detects that it is congested. For example, the node checks the number of packets awaiting transmission in its output queue. In some embodiments, the congested node reports on its congestion to all nodes sending it data to forward. In some embodiments, a node congestion report is achieved by including it in the acknowledgement to receipt of a data packet. … FIG. 11 is a flow diagram illustrating an embodiment of a process for reporting congestion to neighbors in a mesh network. … upon learning of congestion at its neighbor, a node completely halts generating data ….”) 
Examiner’s interpretation: The node (or “one operator” as recited in the claim) detects that it is congested (or “when the one operator becomes a bottleneck” as recited in the claim) and reports on its congestion (or “sends notification” as recited in the claim) to a neighbor node (or “stream manager” as recited in the claim), wherein the neighbor node (or “stream manager” as recited in the claim) learns (or “detects” as recited in the claim) when the node (or “one operator” as recited in the claim) becomes congested (or “bottleneck” as recited in the claim) by receiving the report (or “notification” as recited in the claim) from the node (or “operator” as recited in the claim).

In addition, a person having ordinary skill in the art would have been able to apply the known technique of the node (or “one operator” as recited in the claim) detecting that it is congested (or “when the one operator becomes a bottleneck” as recited in the claim) and reporting on its congestion (or “sends notification” as recited in the claim) to a neighbor node (or “stream manager” as recited in the claim) in Doherty to the operators in Fernandez and Andrade and apply the known technique of the neighbor node (or “stream manager” as recited in the claim) learning (or “detecting” as recited in the claim) when the node (or “one operator” as recited in the claim) becomes congested (or “bottleneck” as recited in the claim) by receiving the report (or “notification” as recited in the claim) from the node (or “operator” as recited in the claim) in Doherty to the streams manager in Fernandez and Andrade ready for improvement to yield predictable result of the one operator detecting when the one operator becomes a bottleneck and sending a notification to the streams manager, wherein the streams manager detects when the one operator becomes a bottleneck by receiving the notification from the one operator. See MPEP 2141(III) and 2143(I)(D). MPEP 2141(III) and 2143(I)(D) state “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” can be used for supporting a conclusion of obviousness.
That is because, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fernandez and Andrade with Doherty to include the one operator detects when the one operator becomes a bottleneck and sends a notification to the streams manager, wherein the streams manager detects when the one operator becomes a bottleneck by receiving the notification from the one operator, as taught by Andrade, in paragraph [0003], to ensure that stream processing applications continue to generate semantically correct results even in the presence of failure.
This would be possible because "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."  Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. See MPEP 2141.03(I).

	In regards to the appellant’s argument, in this case, the appellant’s argument requires evidence and argument of counsel does not replace evidence where evidence is necessary. The appellant needed to submit some sort of affidavit from a person having ordinary skill in the art saying that Fernandez, Andrade, and Doherty are not combinable, which the appellant has not done so in this case.
Here, the appellant merely focuses on his opinion rather than the facts. It is to be noted that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP 2145 (I).
The appellant alleges that one of ordinary skill in the art would not be able to apply the teachings of Doherty relating to hardware nodes in a mesh network to the processing elements in a streaming application in Andrade. The appellant merely alleges using conclusionary statements that modifying either Fernandez or Andrade with Doherty would not be possible even though the examiner cited that it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fernandez and Andrade with Doherty to ensure that stream processing applications continue to generate semantically correct results even in the presence of failure, as taught by Andrade, in paragraph [0003]. The appellant fails to attack the motivation provided by the examiner with any types of evidence.

Additionally, the “principle of operation” as used in In re Ratti referred to physical constraints that simply are not applicable to software – software modules can be slotted into any program and will do what the modules do. In re Ratti is essentially a hindsight case about a lack of enablement – to modify Reference A to include the feature of Reference B would require inventive redesign, but for the same reason as principle of operation there is no such need for redesign here.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").

The appellant’s allegation is based on very narrow interpretation of Fernandez, Andrade, and Doherty, and what is alleged by the appellant is merely his subjective opinion based on cursory review of the cited references. None of the references suggests that the modification in the manner that the examiner is suggesting would be unenabled. The modification of either Fernandez or Andrade would not change the principle of operation of Doherty because Doherty operates in a similar manner as Fernandez and Andrade.

(iv) Fifth, the appellant states, on page 2-4 of the appeal brief, that his claim 6 language is supported by paragraphs [0067], [0071], and [0077] and Fig. 5 (522), Fig. 7 (720), Fig. 8 (810-840) of the appellant’s disclosure.
However, the support provided by the appellant for his claim is simply restatement of the claimed function, which is clearly not an enabling disclosure as they provide no technical teaching. It is to be noted that the support provided by the appellant basically repeats the claim language multiple times throughout the specification. The appellant’s specification does not teach how the one operator detects when the one operator becomes a bottleneck and sends a notification to the streams manager, wherein the streams manager detects when the one operator becomes a bottleneck by receiving the notification from the one operator, rather it simply restates the claim language, which further shows that the appellant neither invented the one operator detecting when the one operator becomes a bottleneck and sending a notification to the streams manager, wherein the streams manager detects when the one operator becomes a bottleneck by receiving the notification from the one operator. See MPEP 2164. The appellant generically discloses the “one operator detects when the one operator becomes a bottleneck and sends a notification to the streams manager, wherein the streams manager detects when the one operator becomes a bottleneck by receiving the notification from the one operator.”

Also, as demonstrated by the examiner, the appellant’s own disclosure fails to enable the claimed function. This leaves the conclusion that either the art was enabled to make the claimed modification or it was not, and clearly the appellant’s specification does not improve the art’s knowledge at all. If the claimed function was not previously enabled in the art and the appellant’s specification fails to enable the claimed function, then the Board should issue a new ground of rejection for enablement if the Board is persuaded by the appellant’s argument, since the appellant argues that there is no enablement in the prior art and his specification does not independently enable the claimed function. Moreover, the present case distinguished from In re Ratti, because the holding in In re Ratti was that the patentee had provided the teaching that the prior art lacked. Given no evidence and the fact that the appellant’s specification seems to rely upon prior enablement in the art, this is just a litigation position rather than a real complaint, and the rejection should be upheld.

(iv) Sixth, the appellant argues that Doherty does not anticipate “sending a notification to the streams manager,” as recited in claim 6.
The appellant’s argument is a piecemeal attack of the examiner’s obviousness-type rejection under 35 U.S.C. 103, because the entirety of the appellant’s argument is that Doherty does not anticipate” sending a notification to the streams manager,” as recited in dependent claim 6, which is not a bona fide argument expressing error, and the examiner should be summarily upheld because test for obviousness is based on what would be obvious to one of ordinary skill after the combined teachings of the art. The appellant entirely ignores Fernandez and Andrade and expects Doherty to anticipate the entire argued limitations; however, the appellant does not realize that the law under 35 U.S.C. 103 does not require the examiner to anticipate the entire claim rather show that the claim would obvious to one having ordinary skill in the art. For example, on pages 12-13 of the Appeal Brief, the appellant individually attacks the cited reference, Doherty, to demonstrate that Doherty does not anticipate sending a notification to the streams manager. Here, the appellant’s argument is flawed at the most basic level because the examiner has not utilized 35 U.S.C. 102 to reject the aforementioned argued function, instead the examiner utilized 35 U.S.C. 103 to render the aforementioned argued function obvious. The appellant completely disregards the fact that the examiner utilized the combination of references, Fernandez, Andrade, and Doherty, under 35 U.S.C. 103 to teach the argued function. 

Additionally, the appellant argues that Doherty does not anticipate “sending a notification to streams manager,” as recited in claim 6; however, the appellant never disputes the fact that the combination of Fernandez, Andrade, and Doherty renders obvious “the one operator detects when the one operator becomes a bottleneck and …, wherein the streams manager detects when the one operator becomes a bottleneck by receiving the notification from the one operator,” as recited in claim 6.


Fernandez teaches wherein a streams manager detects when the one operator becomes a bottleneck – on pages 731 (“a bottleneck detector that, based on system statistics, identifies the bottleneck operators in the query ….”)
Examiner’s interpretation: The bottleneck detector (or “stream manager” as recited in the claim) identifies (or “detects” as recited in the claim) the bottleneck operators (or “one operator becomes a bottleneck” as recited in the claim).

Moreover, the examiner rejected claim 6 under 35 U.S.C. 103. Claim 6 was rendered obvious using the combination of Fernandez, Andrade, and Doherty and is also demonstrated below:
Combination of Fernandez and Andrade does not explicitly teach wherein the one operator detects when the one operator becomes a bottleneck and sends a notification to the streams manager, wherein the streams manager detects when the one operator becomes a bottleneck by receiving the notification from the one operator.
However, Doherty teaches wherein the one operator detects when the one operator becomes a bottleneck and sends a notification to the streams manager, wherein the streams manager detects when the one operator becomes a bottleneck by receiving the notification from the one operator – on lines 31-36 in column 5, on lines 42-51 in column 11, on lines 34-47 in column 12, on lines 55-56 in column 12 (“A node is congested when packets need to wait for retransmission to the next hop along their route because of other packets in the node's transmission queue. … a node detects that it is congested. For example, the node checks the number of packets awaiting transmission in its output queue. In some embodiments, the congested node reports on its congestion to all nodes sending it data to forward. In some embodiments, a node congestion report is achieved by including it in the acknowledgement to receipt of a data packet. … FIG. 11 is a flow diagram illustrating an embodiment of a process for reporting congestion to neighbors in a mesh network. … upon learning of congestion at its neighbor, a node completely halts generating data ….”) 
Examiner’s interpretation: The node (or “one operator” as recited in the claim) detects that it is congested (or “when the one operator becomes a bottleneck” as recited in the claim) and reports on its congestion (or “sends notification” as recited in the claim) to a neighbor node (or “stream manager” as recited in the claim), wherein the neighbor node (or “stream manager” as recited in the claim) learns (or “detects” as recited in the claim) when the node (or “one operator” as recited in the claim) becomes congested (or “bottleneck” as recited in the claim) by receiving the report (or “notification” as recited in the claim) from the node (or “operator” as recited in the claim).

In addition, a person having ordinary skill in the art would have been able to apply the known technique of the node (or “one operator” as recited in the claim) detecting that it is congested (or “when the one operator becomes a bottleneck” as recited in the claim) and reporting on its congestion (or “sends notification” as recited in the claim) to a neighbor node (or “stream manager” as recited in the claim) in Doherty to the operators in Fernandez and Andrade and apply the known technique of the neighbor node (or “stream manager” as recited in the claim) learning (or “detecting” as recited in the claim) when the node (or “one operator” as recited in the claim) becomes congested (or “bottleneck” as recited in the claim) by receiving the report (or “notification” as recited in the claim) from the node (or “operator” as recited in the claim) in Doherty to the streams manager in Fernandez and Andrade ready for improvement to yield predictable result of the one operator detecting when the one operator becomes a bottleneck and sending a notification to the streams manager, wherein the streams manager detects when the one operator becomes a bottleneck by receiving the notification from the one operator. See MPEP 2141(III) and 2143(I)(D). MPEP 2141(III) and 2143(I)(D) state “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” can be used for supporting a conclusion of obviousness.
That is because, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fernandez and Andrade with Doherty to include the one operator detects when the one operator becomes a bottleneck and sends a notification to the streams manager, wherein the streams manager detects when the one operator becomes a bottleneck by receiving the notification from the one operator, as taught by Andrade, in paragraph [0003], to ensure that stream processing applications continue to generate semantically correct results even in the presence of failure.
This would be possible because "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."  Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. See MPEP 2141.03 (I).

Claim 10. Fernandez teaches A computer-implemented method executed by at least one processor for managing a streaming application – on page 726 (A cloud-hosted SPS can improve the processing throughput of computationally expensive queries by parallelising operators, which would otherwise become a bottleneck.)
Fernandez teaches the method comprising: creating a streaming application that comprises a flow graph that includes a plurality of operators that process a plurality of data tuples – on page 727 and Fig. 1 (Tuples are processed by operators. As shown at the top of Fig. 1, a query is specified as a directed acyclic query graph q = (O, S) where O is the set of operators and S is the set of streams.)
Fernandez teaches wherein the plurality of operators comprises a first operator having first logic for processing data tuples and a second operator having second logic for processing data tuples, wherein the first logic for processing data tuples is different than the second logic for processing data tuples – on page 732 (A forwarder operator routes tuples downstream according to their type. The stateful toll calculator maintains tolls and detects accidents. The stateful toll assessment operator computes account balances and responds to balance queries in tuples.) For example, the forwarder operator equates to the first operator having first logic and the stateful toll calculator equates to the second operator having second logic.
Fernandez teaches executing the streaming application – on pages 727, 731 (In the physical execution graph, an operator o may be parallelised into a set of partitioned operators. 
Fernandez teaches while executing the streaming application, creating a helper operator that has an input and an output that initially are disconnected and deploying the helper operator to a virtual machine in a cloud – on pages 726, 727, 730 and Fig. 1 (An operator o takes n input streams, denoted by the set Io = {s1; … ; sn}, processes their tuples and produces one or more output streams, Oo. Decisions about parallelising operators can occur dynamically-at runtime. Static To scale out queries at runtime, the SPS partitions operators on-demand in response to bottleneck operators. After scaling out a bottleneck operator, its processing load is shared among a set of new partitioned operators, thus increasing available resources to the SPS.) Fernandez teaches on pages 726, 730-735 (A cloud-hosted SPS can improve the processing throughput of computationally expensive queries by parallelising operators, which would otherwise become a bottleneck. Therefore dynamic scale out is preferable in a cloud setting because the SPS can adapt to changes in the workload, observing resource consumption and VM performance.)
Fernandez teaches in response to the received notification, the streams manager adjusting the helper operator by connecting the input and the output of the helper operator to the flow graph to alleviate the bottleneck in the one operator – on pages 726, 730-735 (To scale out stateful operators, the SPS monitors queries for bottleneck operators and, according to a scale out policy, parallelises individual operators at runtime. The upstream VM with the checkpointed state of the bottleneck operator requests the allocation of extra VMs and deploys new partitioned operators, alleviating the bottleneck. In the same way, additional operators can be added to the execution graph for further scale out (Fig. 3c).)
Fernandez teaches wherein the helper operator implements logic for the one operator and processes data tuples in parallel with the one operator in the flow graph after the streams manager adjusts the helper operator – on pages 726, 730-735 (To scale out stateful operators, the SPS monitors queries for bottleneck operators and, according to a scale out policy, parallelises individual operators at runtime. The upstream VM with the checkpointed state of the bottleneck operator requests the allocation of extra VMs and deploys new partitioned operators, alleviating the bottleneck.)
Fernandez teaches dynamically creating by the streams manager as needed any of a plurality of helper operators – on pages 726, 727, 730 and Fig. 1 (An operator o takes n input streams, denoted by the set Io = {s1; … ; sn}, processes their tuples and produces one or more output streams, Oo. Decisions about parallelising operators can occur dynamically-at runtime. Static To scale out queries at runtime, the SPS partitions operators on-demand in response to bottleneck operators. After scaling out a bottleneck operator, its processing load is shared among a set of new partitioned operators, thus increasing available resources to the SPS.)
Fernandez teaches dynamically destroying by the streams manager as needed at least one of the plurality of helper operators when no longer needed – on page 730 (For example, to scale in operators when resources are under-utilised, the state of two operators can be merged.)

Fernandez does not teach wherein the helper operator implements the first logic for processing data tuples and the second logic for processing data tuples.
However, Andrade teaches wherein the helper operator implements the first logic for processing data tuples and the second logic for processing data tuples – in paragraph [0018], Figs. 2A, 2B, 4A, 4B, 5A, 5B, 7. The number of operators in the flow graph of Andre may be “one or more,” for example, the number of operators is illustrated in numerous flow graphs as 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fernandez with Andrade to include t wherein the helper operator implements the first logic for processing data tuples and the second logic for processing data tuples, as taught by Fernandez, on pages 725-727, to provide users with fresh, low latency results using a technique that must be fault tolerant with fast recovery times and cope with regular failures.

Combination of Fernandez and Andrade does not teach one of the plurality of operators monitoring a rate of receiving incoming data tuples with a rate of processing the incoming data tuples, and when the rate of receiving the incoming data tuples exceeds the rate of processing the incoming data tuples, the one operator notifying a streams manager that the one operator has become a bottleneck; wherein the notification is received from the one operator that the one operator has become a bottleneck.
However, Doherty teaches one of the plurality of operators monitoring a rate of receiving incoming data tuples with a rate of processing the incoming data tuples, and when the rate of receiving the incoming data tuples exceeds the rate of processing the incoming data tuples, the one operator notifying a streams manager that the one operator has become a bottleneck – on lines 31-36 in column 5, on lines 42-51 in column 11 (A node is congested when packets need to wait for retransmission to the next hop along their route because of other packets in the node's transmission queue. Congestion results when there is insufficient bandwidth allocated for the node to forward any locally or externally generated packet before another packet is inserted into the queue. A node detects that it is congested. For example, the node checks the number of packets awaiting transmission in its output queue. In some embodiments, the congested node reports on its congestion to all nodes sending it data to forward. In some embodiments, a node congestion report is achieved by including it in the acknowledgement to receipt of a data packet.)
Doherty teaches wherein the notification is received from the one operator that the one operator has become a bottleneck – on lines 42-51 in column 11 (A node detects that it is congested. For example, the node checks the number of packets awaiting transmission in its output queue. In some embodiments, this node tries to reduce the rate of incoming packets so that the packet output rate is relatively increased and the number of packets in the queue is reduced over time. In some embodiments, the congested node reports on its congestion to all nodes sending it data to forward. In some embodiments, a node congestion report is achieved by including it in the acknowledgement to receipt of a data packet.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fernandez and Andrade with Doherty to include one of the plurality of operators monitoring a rate of receiving incoming data tuples with a rate of processing the incoming data tuples, and when the rate of receiving the incoming data tuples exceeds the rate of processing the incoming data tuples, the one operator notifying a streams manager that the one operator has become a bottleneck; wherein the notification is received from the one operator that the one operator has become a bottleneck, as taught by Andrade, in paragraph [0003], to ensure that stream processing applications continue to generate semantically correct results even in the presence of failure.

Claim 12. The limitations recited in claim 12 are similar to claims 1-11.

Claim 13. The limitations recited in claim 13 are similar to claim 11.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449